arthur i appleton jr petitioner v commissioner of internal revenue respondent docket no filed date asserting it has a vital interest in a key aspect of this case m filed a motion to intervene pursuant to rule b tax_court rules_of_practice and procedure and under fed r civ p held m’s interest does not satisfy the direct substan- tial and legally protectable requirement of fed r civ p a held further because i p has raised the issue in which m asserts an interest as a matter central to his case and presumably the issue will be fully vetted during the course of these proceedings and ii m’s intervention could result in trial complications as well as delay the resolution of the issue in which m asserts an interest m will not be per- mitted to intervene pursuant to fed r civ p b held further as an alternative to intervention m will be permitted to file an amicus curiae brief randall p andreozzi edward doyle fickess ryan m murphy and teia m bui for petitioner barry j hart for proposed intervenor justin l campolieta for respondent opinion jacobs judge asserting that it has a vital interest in a key aspect of this case the government of the u s virgin islands movant filed a motion to intervene pursuant to rule b petitioner has no objection to movant’s proposed inter- vention respondent does unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code as amended for the years at issue at the time he filed his petition petitioner resided in the u s virgin islands verdate 0ct date jkt po frm fmt sfmt v files apple sheila united_states tax_court reports background petitioner a u s citizen was a bona_fide_resident of the u s virgin islands virgin islands for all years at issue ie and petitioner i filed territorial income_tax returns with the virgin islands bureau of internal rev- enue bir for and pursuant to sec_932 and ii claimed he qualified for the gross_income exclusion provided by sec_932 and therefore did not have to file federal_income_tax returns or pay federal income taxes for such years the bir audited petitioner’s virgin islands territorial income_tax returns for and and proposed no adjustments respondent subsequently audited petitioner’ sec_2002 and virgin islands territorial income_tax returns and on date issued petitioner a notice of defi- ciency determining the following federal_income_tax defi- ciencies and additions to tax additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date petitioner filed a petition in this court for redetermination of the deficiencies and additions to tax determined by the internal_revenue_service irs asserting inter alia that the period of limitations for assessing tax had expired on date respondent filed an answer to the petition asserting inter alia that the period of limitations for assessing tax was still open on date movant filed its motion to intervene i the virgin islands although part of the united_states the virgin islands are a separate and distinct taxing jurisdiction congress estab- lished the mirror_tax system as the tax law of the virgin islands act of date ch sec_1 42_stat_122 codified as amended pincite u s c sec_1397 under the mirror_tax system the virgin islands uses the internal_revenue_code with virgin islands effectively substituted verdate 0ct date jkt po frm fmt sfmt v files apple sheila appleton v commissioner for any reference to the united_states and vice versa see 820_f2d_618 3d cir as the law developed the provisions of the internal_revenue_code have been made applicable to the virgin islands so long as the specific section to be applied is ‘not manifestly inap- plicable or incompatible’ with a separate territorial income_tax 430_f2d_973 3d cir quoting u s c sec 1421i d the provisions applicable for and under which individuals file income_tax returns and pay tax in the virgin islands were enacted as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2596 and amended in the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3530 virgin islands residents were generally exempted from federal_income_tax obligations if they met the requirements of sec_932 residents of the virgin islands -in the case of an individual- a who is a bona_fide_resident of the virgin islands at the close of the taxable_year b who on his return of income_tax to the virgin islands reports income from all sources and identifies the source of each item shown on such return and c who fully pays his tax_liability referred to in sec_934 to the virgin islands with respect to such income for purposes of calculating income_tax_liability to the united_states gross_income shall not include any amount included in gross_income on such return and allocable deductions and credits shall not be taken into account thus an individual who satisfied the three requirements of sec_932 and incurred income_tax obligations to both the united_states and the virgin islands could satisfy his reporting and payment requirements by filing only with and paying tax only to the virgin islands if the individual failed to meet any of these requirements he was required to file a federal_income_tax return with the irs see s rept pincite consequently an individual failing to satisfy any of the three requirements of sec_932 sec_932 was amended by the american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1656 the amendment which is effective for tax years ending after date changed at the close of the taxable_year to during the entire taxable_year verdate 0ct date jkt po frm fmt sfmt v files apple sheila united_states tax_court reports could be required to file an income_tax return and be liable for taxes in both the united_states and the virgin islands ii the virgin islands economic development program to encourage economic development in the virgin islands congress has explicitly permitted the virgin islands govern- ment to reduce certain taxes sec_934 provides that the virgin islands may reduce taxes on income derived from sources within the virgin islands or income effectively con- nected with the conduct_of_a_trade_or_business within the virgin islands pursuant to this grant of authority the virgin islands government enacted several investment incentives including the virgin islands industrial development program referred to by the parties as the economic development program or edp currently codified at v i code ann tit secs supp intended to promote growth and the development and diversification of the virgin islands’ economy the edp granted certain industrial development benefits to companies that do business in the virgin islands see v i code ann tit sec_701 qualifying compa- nies receive substantial benefits including a 90-percent exemption on local_income_taxes a 90-percent exemption on the taxation of dividends and a 100-percent exemption on gross_receipts taxes iii respondent’s notice_of_deficiency attached to respondent’s notice_of_deficiency was a form 4549-a income_tax discrepancy adjustments which set forth the basis for the income_tax deficiencies and additions to tax although respondent acknowledged that petitioner was a resident of the virgin islands at the close of and thus meeting the first requirement of sec_932 form 4549-a stated you do not however qualify for the gross_income exclusion under sec_932 of the internal_revenue_code i r c for any of those taxable years during each of the taxable_year sec_2002 and you actively participated in an arrangement that lacks economic purpose and economic_substance that was created to improperly claim a credit against your income_tax liabilities in a scheme similar to those described in notice_2004_45 meritless position based on sec_932 and sec_934 resulting in your failure to properly report and identify the source of each verdate 0ct date jkt po frm fmt sfmt v files apple sheila appleton v commissioner item_of_income shown on the return of income_tax you filed with the usvi for each of those years notice_2004_45 2004_2_cb_33 was issued to advise tax- payers that the irs intended to challenge highly question- able and in most cases meritless positions of certain u s citizens who claim to be residents of the virgin islands in order to claim substantial tax benefits including the above referenced 90-percent income_tax_credit of the virgin islands edp respondent asserts that since petitioner did not satisfy the second and third requirements of sec_932 petitioner was required to file federal_income_tax returns in and and pay any_tax reported thereon because petitioner did not file federal_income_tax returns for and respondent asserts that the 3-year period of limitations on assessment provided by sec_6501 has not yet begun to run thus according to respondent peti- tioner’ sec_2002 and tax years remain open petitioner in contrast asserts that the sec_6501 period of limitations for assessing federal taxes began to run when he filed his virgin islands territorial income_tax returns with the bir petitioner never agreed to an extension of the period of limitations as provided in sec_6501 thus petitioner argues the period of limitations on assess- ment has expired movant agrees with petitioner with respect to the expira- tion of the sec_6501 period of limitations on the assess- ment of federal taxes movant maintains that respondent’s position threatens the virgin islands’ taxing autonomy and fiscal sovereignty and significantly impairs the bir’s ability to administer the tax law of the virgin islands movant thus seeks to intervene for the purpose of protecting its rights and interests regarding the period of limitations issue discussion the sole issue before us is whether movant may intervene in this matter in general our rules do not provide for in 55_tc_879 affd 455_f2d_220 6th cir we held that a third party to whom a notice_of_deficiency had not been issued may not join in the proceeding as a party petitioner however we recognized there is a sound distinction between permitting a third party to ‘intervene’ or file an amicus brief to protect its interests continued verdate 0ct date jkt po frm fmt sfmt v files apple sheila united_states tax_court reports third-party intervention in the absence of an express rule rule b provides that the court may prescribe the proce- dure giving particular weight to the federal rules of civil procedure to the extent that they are suitably adaptable to govern the matter at hand see 134_tc_211 estate of proctor v commissioner tcmemo_1994_208 movant relies on rule of the federal rules of civil procedure fed r civ p which governs third-party inter- vention in much of the federal court system movant asserts that it is entitled to intervene as a matter of right under fed r civ p a as well as under the permissive interven- tion rules of fed r civ p b movant indicates that if permitted to intervene it will file a motion for summary_judgment asserting that respondent is time barred from assessing deficiencies under sec_6501 with respect to petitioner’ sec_2002 and tax years i intervention under fed r civ p a movant first argues that it should be permitted to inter- vene as a matter of right pursuant to fed r civ p a which provides that a court must permit anyone to intervene who claims an interest relating to the property or transaction that is the subject of the action and is so situated that disposing of the action may as a practical matter impair or impede the movant’s ability to protect its interest unless existing parties adequately represent that interest a review of this court’s jurisprudence reveals that the court has never recognized intervention of a third party as a matter of right pursuant to fed r civ p a because we find that movant has not satisfied the require- ments of fed r civ p a we need not and do not which we think would be discretionary at best under these circumstances and permitting a party to join as a party petitioner in a proceeding to redetermine someone else’s tax_liability id pincite there are limited exceptions for third-party intervention namely rule a permitting intervention by the pension_benefit_guaranty_corporation and or the secretary of labor in cer- tain retirement_plan actions rule permitting interventions in actions with respect to sec_6110 written determinations open to public inspection rule a permitting interven- tion by tax matters partners in actions for readjustment of partnership items brought by an- other partner or partners and rule b permitting intervention by the nonelecting spouse with respect to claims for relief from spousal joint_and_several_liability verdate 0ct date jkt po frm fmt sfmt v files apple sheila appleton v commissioner decide herein whether fed r civ p a applies to pro- ceedings in this court to intervene pursuant to fed r civ p a the pro- posed intervenor must timely file an application show an interest in the litigation demonstrate that the interest may be impaired by the disposition of the action and show that the interest is not adequately protected by the parties to the action see kaliski v bacot in re bank of n y derivative litig 320_f3d_291 2d cir 157_f3d_964 3d cir the supreme court has held that fed r civ p a requires a significantly protectable interest 400_us_517 specifically the intervenor’s interest must be direct substantial and legally protectable 922_f2d_92 2d cir see 732_f2d_452 5th cir en_banc an economic_interest in the outcome of the litigation standing alone is not sufficient to support a motion to inter- vene 72_f3d_361 3d cir see eg 25_f3d_1174 3d cir some courts have stated a purely eco- nomic interest is insufficient to support a motion to inter- vene new orleans pub serv inc v united gas pipeline co supra pincite it is plain that something more than an economic_interest is necessary moreover an interest that is remote from the subject matter of the proceeding or that is contingent upon the occurrence of a sequence of events before it becomes colorable will not satisfy the rule wash elec coop inc v mass mun wholesale elec co supra pincite see also kleissler v u s forest serv supra pincite nonetheless the polestar for evaluating a claim for inter- vention is always whether the proposed intervenor’s interest is direct or remote the determination as to whether the proposed intervenor’s interest is sufficient to satisfy the direct substantial and legally protectable requirement is made on the basis of an examination of all the facts and cir- cumstances present in the matter see 386_us_129 kleissler v u s forest serv supra pincite verdate 0ct date jkt po frm fmt sfmt v files apple sheila united_states tax_court reports movant maintains that it has the requisite interest to intervene as a matter of right asserting that respondent’s determination both impinges on its sovereign authority to administer its own tax laws through the bir and undermines movant’s economic policies movant further asserts that respondent’s position that the period of limitations on assess- ment of income taxes provided in sec_6501 remains open for petitioner and other similarly situated taxpayers has caused a number of companies to leave the virgin islands has undermined its economic development program and has adversely impacted movant’s tax revenues we do not subscribe to this argument resolution of the 3-year period of limitations issue will not undermine movant’s taxing authority or discourage legiti- mate economic development in the virgin islands pursuant to movant’s edp regardless of the outcome of the 3-year period of limitations issue movant will still retain the authority to offer and administer its economic development program movant’s assertions relate to movant’s economic_interest specifically the virgin islands’ business climate in the outcome of the litigation between petitioner and respondent and as previously noted supra p an eco- nomic interest is not sufficient to permit intervention more- over movant’s interest in this proceeding is remote from the subject matter of the controversy between petitioner and respondent ie petitioner’s participation in an activity which respondent alleges lacks economic purpose and eco- nomic substance and will be impaired and colorable only upon the occurrence of a sequence of events see wash elec coop inc v mass mun wholesale elec co supra pincite hence movant’s direct substantial and legally protectable requirements of fed r civ p a see id interest does not satisfy the ii intervention under fed r civ p b alternatively movant asserts it should be allowed to inter- vene pursuant to the permissive intervention rules of fed r civ p b whereby a federal or state government officer or agency may be permitted to intervene if a party to the litigation’s claim or defense is based on a a statute or executive_order administered by the officer or agency or b verdate 0ct date jkt po frm fmt sfmt v files apple sheila appleton v commissioner any regulation order requirements or agreement issued or made under the statute or executive_order movant posits that petitioner’s case centers on sec_932 and sec_934 which under the mirror_tax system are administered by the bir movant argues that if its request to intervene is granted the filing of a motion for summary_judgment will not delay or obstruct the adjudication of the matter in this court assuming arguendo that movant falls within paragraph a or b of fed r civ p b movant has neither dem- onstrated that its participation as a party is necessary to advocate for an unaddressed issue nor shown that its inter- vention will not delay the resolution of this matter intervention pursuant to fed r civ p b is left to the discretion of the court in estate of proctor v commissioner tcmemo_1994_208 we stated under rule b of the federal rules of civil procedure rule b a trial_court has discretion to permit intervention by third parties rule b also permits the trial_court to restrict the scope of intervention by third parties and to condition such intervention in any manner it believes is necessary for the efficient conduct of the proceedings wright et al federal practice and procedure civil 2d secs supp federal courts generally consider the following factors when deciding whether to grant a party’s motion to intervene whether the presence of a third party in the proceeding will prejudice the original parties whether allowing intervention by a third party will unduly delay the adjudication whether the moving party is or may become a party to another pro- ceeding in which the moving party’s rights will be determined or whether there is some other adequate remedy available to the moving party wright et al supra sec pincite generally once the court permits a third party to intervene in the proceeding the intervenor is treated as an original party and has equal standing with the original par- ties subject_to any of the conditions the court may impose see 396_us_531 ndollar_figure like other federal courts this court may permit interven- tion where the ends of justice so require id see commis- sioner v revere land co 169_f2d_469 3d cir 7_tc_1061 see also 710_f2d_262 6th cir tax_court has power to permit in its discretion intervention by persons or entities who have not been served with a notice_of_deficiency in its reply to respondent’s objection movant states the v i government merely seeks this court’s interpretation of sec_6501 as it applies to usvi residents who filed in verdate 0ct date jkt po frm fmt sfmt v files apple sheila united_states tax_court reports good_faith a return with the bureau and that this deter- mination may be made via a motion for summary_judgment movant takes the position that the filing of a territorial income_tax return with the bir by a resident of the virgin islands triggers the running of the period of limitations for both virgin islands and u s tax_return filing purposes information pursuant to petitioner who is represented by counsel has made the expiration of the sec_6501 period of limitations a cornerstone of his case in his petition petitioner alleges that he properly and timely filed hi sec_2002 and virgin islands territorial income_tax returns with the bir a state- ment movant concurs in that the bir informed the irs of petitioner’s return_information sharing agreements between the two agencies and that the irs’ examination of petitioner’ sec_2002 and tax years commenced well before the expiration of the period of limitations the petition states the commissioner spent several years examining petitioner’ sec_2002 through tax- able years including significant amounts of time with little or no examination activity and never requested an extension of the statutes of limitations for any of these years further the petition states the statute_of_limitations under sec_6501 for the and taxable years had expired well prior to the time the commissioner issued his statutory_notice_of_deficiency on date petitioner has raised the period of limitations issue and we presume the matter will be fully vetted during the normal course of these proceedings for movant to participate in this case as a party solely to make an argument that petitioner has already identified as a matter central to his case would introduce a redundancy into the proceedings adjudication of the period of limitations issue may require us to make factual determinations were we to grant the motion to intervene movant would become a party to the proceeding in this court and have the right to introduce documentary_evidence call its own witnesses and cross- examine witnesses of the other parties such participation as a practical matter could result in trial complications as well as delay the resolution of the issue in which movant asserts verdate 0ct date jkt po frm fmt sfmt v files apple sheila appleton v commissioner an interest consequently we shall deny movant’s motion to intervene there is however another remedy ie the filing of an amicus curaie brief available to movant through which it may adequately represent its interest in the outcome of this case thus as an alternative to intervention we will permit movant to file an amicus curiae brief in order to enable us to view the matter from its perspective an appropriate order will be issued f in its supplement to the reply to respondent’s objection to movant’s motion to intervene movant cites 768_fsupp_1087 d del to support its position that case involved the filing of a civil rights action by karr a former delaware national guard member against castle the governor of the state of delaware and various delaware army national guard officers challenging the constitutionality of karr’s involuntary separation from military service at issue was the validity of a national guard bureau regulation governing separation_from_service ie whether the regulation failed to provide karr with sufficient procedural due process the united_states moved to intervene in order to defend the constitutionality of the regulation inasmuch as the regulation was promulgated by the national guard bureau a joint bureau of the u s department of the army and the u s department of the air force the united_states asserted that its interest would as a practical matter be impaired by prosecution of karr’s lawsuit because of the potential stare_decisis effect on future challenges to the regula- tions ie declaring the regulations invalid would have a widespread effect upon the national guard of the several states the court denied the united states’ motion to intervene as of right pursuant to fed r civ p a but granted permissive intervention under fed r civ p b the court found the validity of the regulation in question sufficient to give the united_states an intent in com- mon with the litigation in so holding the court found that intervention by the united_states would not unduly delay or prejudice the adjudication of the rights of the original parties verdate 0ct date jkt po frm fmt sfmt v files apple sheila
